Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 3, 10-14 and 16-20 is pending.
Claims 13-14, 16-17 and 20 is withdrawn.
Claims 3, 10-11 and 18-19 is examined herewith.
	After a pre-appeal conference; it was determined to re-opened prosecution. Therefore, this is a non-final rejection.
Action Summary
Claim(s) 3, 10-11 and 18-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rohr (U.S. Patent 4,871,753) of record is withdrawn.
	However, upon careful consideration a new rejection is made below.

Response to Arguments

Applicants argue on page 2 of the pre-appeal Brief that compound 3 of Rohr does not fall within the claimed compounds. This argument has been fully considered but has not been found persuasive.  As shown below, the compound of Rohr does fall within the claimed compositions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 recites the limitation “An agrochemical composition comprising a fungicidally effective amount" and claim 10 recites a composition.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent 4,871,753) of record.


Rohr teaches the following compound:  


    PNG
    media_image1.png
    168
    293
    media_image1.png
    Greyscale


And R” represents COOR3”  and R3” may be C1-C9alkyl,  C1-C4 haloalkyl, C3-C4 alkenyl or aryl (abstract).

Rohr teaches that an agrochemical composition which contains at least one of said compounds is foliar applications (column 9, lines 54-56).  Rohr teaches a method of controlling phytopathogenic microorganisms, in particular phytopathogenic fungi, or for protecting plants from attack by said microorganisms (column 9, lines 7-11).  Rohr teaches that suitable carriers and adjuvants can be solid or liquid and correspond to the substances ordinarily employed in formulation technology, e.g. natural or regenerated mineral substances, solvents, dispersants, wetting agents, tackifiers, thickeners, binders or fertilisers (column 9, lines 49-53).  Rohr teaches a method of controlling phytopathogenic microorganisms on plants or of preventing cultivated plants from being attacked by said microorganisms which comprises applying a compound to said plants or to the locus thereof (claim 16).
It would have been obvious to one of ordinary skills in the art at the time of filing to select COOR3”  and R3” may be C1-C9alkyl.  One would have been motivated to select COOR3”  and R3” may be C1-C9alkyl because Rohr discloses that COOR3”  and R3” may be C1-C9alkyl from a very small (4 substituents) and limited group with a reasonable expectation of success absence evidence to the contrary.


Conclusion
	Claims 3, 10-12 and 18-19 are rejected.
	No claim are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627